[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 03-14365                DECEMBER 13, 2005
                       Non-Argument Calendar             THOMAS K. KAHN
                      ________________________                CLERK

                   D. C. Docket No. 03-00043-CR-N-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

JERRY JOSEPH HIGDON, JR.,

                                                    Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                          (December 13, 2005)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES


Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:
      We previously affirmed the conviction and sentence in this case. See

United States v. Higdon, 122 Fed. Appx. 985 (11th Cir. 2004). Later, we denied

rehearing en banc. See United States v. Higdon, 418 F.3d 1136 (11th Cir. 2005).

The Supreme Court has vacated our prior judgment and remanded the case to us

for further consideration in light of Booker v. United States, 543 U.S. __, 125

S.Ct. 738 (2005). Having reconsidered our decision pursuant to the Supreme

Court’s instructions, we reinstate our judgment affirming conviction and sentence.

      In our opinion accompanying our denial of rehearing en banc, we noted:

      At no time in the district court or in his initial brief on appeal did
      Higdon challenge the constitutionality of any extra-verdict sentencing
      enhancement or assert that the district court lacked the authority to
      impose the enhancements under a preponderance-of-the-evidence
      standard. Instead, approximately three months after briefing was
      completed in the case, Higdon filed a motion to file a supplemental
      brief raising a Blakely issue.

418 F.3d at 1137. Following the well-established rule in this circuit, see United

States v. Levy, 379 F.3d 1241, 1242 (11th Cir. 2004), reh'g en banc denied, 391

F.3d 1327 (11th Cir. 2004), issues that are not timely raised in the briefs are

deemed abandoned. In United States v. Ardley, 242 F.3d 989, 990 (11th Cir.

2001), we applied this rule to a case remanded from the Supreme Court in light of

Apprendi. Recently, we applied Ardley to a post-Booker remand and found that

the defendant had abandoned his Booker claim because he failed to raise it at the

                                          2
district court or in his initial brief. United States v. Dockery, 401F.3d 1261 (11th

Cir. 2005).

       Our opinion affirming the conviction and sentence in this case is

accordingly REINSTATED.1




       1
          The motion to withdraw as appointed counsel for appellant, filed by attorney Michael J.
Peterson, is granted. Attorney Maryanne Melko Prince is hereby appointed to represent
appellant.

                                                3